Citation Nr: 9935981	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  96-15 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a right eye disorder, 
to include blurred vision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1991 to 
November 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.                 

The Board notes that in the appellant's substantive appeal, 
dated in February 1996, the appellant raised the issues of 
entitlement to an increased rating for his service-connected 
migraine headaches, entitlement to an increased rating for 
his service-connected facial scars, residuals of lacerations, 
and entitlement to an increased rating for his service-
connected nerve damage of the forehead.  These issues have 
not been developed for appellate consideration and are 
referred to the RO for appropriate action.


FINDING OF FACT

The claim of entitlement to service connection for a right 
eye disorder, to include blurred vision, is supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
eye disorder, to include blurred vision, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F. 3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the instant case, the appellant's service medical records 
show that on November 26, 1991, the appellant was involved in 
a motor vehicle accident.  At that time, he was treated for 
facial lacerations and was diagnosed with the following: (1) 
acute orbit fracture, and (2) multiple lacerations/abrasions 
about the face.  According to the records, also on November 
26, 1991, the appellant underwent a physical examination 
which showed that the appellant had horizontal lacerations of 
the right lower lid.  There was no evidence of abrasion, 
laceration, or contusion in the appellant's left eye.  
However, in the appellant's right eye, there was a 
subconjunctival hemorrhage and a staining epithelial defect.  
X-rays of the appellant's eyes showed no evidence of any 
orbital fracture or foreign body.  In regards to the 
appellant's right eye, the examining physician noted that he 
was unable to evert the lid due to lacerations, but that he 
irrigated the eye as well as possible.  The diagnoses 
included the following: (1) right eye corneal abrasion, and 
(2) inadequate irrigation of right eye.  

The appellant's service medical records further reflect that 
in March 1993, the appellant was treated after complaining of 
swelling in his right eye.  At that time, he stated that he 
had recently received periorbital injections in order to 
relieve the pain in his forehead.  The physical examination 
showed that the appellant's vision was 20/30 in his right eye 
and 20/15 in his left eye.  The assessment was of resolving 
periorbital edema, secondary to chemical irritation.  In 
addition, according to the records, the appellant was treated 
in November 1993 after complaining of blurred vision.  At 
that time, the appellant stated that following his November 
1991 motor vehicle accident, he was diagnosed with corneal 
scratches and suffered from blurred vision.  He indicated 
that at present, he had blurred vision in the early morning 
and in the late afternoon.  Following the physical 
examination, the impression was of a normal examination 
except for a lid defect.  The examiner noted that he could 
not explain the appellant's complaint of blurred vision.  

In August 1994, the appellant underwent a VA examination.  At 
that time, he stated that while he was in the military, he 
was involved in a motor vehicle accident and sustained 
multiple right sided facial lacerations and contusions.  The 
appellant noted that he was subsequently hospitalized for 
three days.  According to the appellant, he was left with the 
sequela of facial scarring and right trigeminal neuralgia.  
The appellant reported that he had undergone multiple 
supraorbital nerve injections for the neuralgia, without 
relief.  He further revealed that he suffered from blurred 
vision.  

The physical examination showed that the appellant's vision, 
corrected, was 20/20 in both eyes.  The examining physician 
noted that the appellant did not have diplopia and that he 
did not have a visual field deficit.  Upon external 
examination, there was moderate, diffuse right periorbital 
facial scarring associated with a 2+ lid notch.  In the 
appellant's right eye, there was a faint corneal facet "at 
7:30," and optic discs, vessels, and maculae were all within 
normal limits.  The diagnosis was of status-post right facial 
trauma, with the sequela of right facial scarring, right 
trigeminal neuralgia, and a small corneal facet.  The 
examiner stated that the appellant had excellent visual 
acuity and function.  According to the examiner, the 
appellant's primary disability was due to the scarring and 
nerve damage.  

The Board observes that although the evidence of record is 
negative for any evidence showing that the appellant 
currently suffers from defective vision in his right eye, the 
appellant has presented evidence of a current eye disorder, a 
small corneal facet, and a medically based opinion suggesting 
that the appellant's small corneal facet was a residual of 
his in-service motor vehicle accident, has also been 
provided.  Accordingly, it is the Board's determination that 
the appellant's claim for service connection for a right eye 
disorder, to include blurred vision, is well grounded.  That 
is, the Board finds that the appellant has presented a claim 
which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  Therefore, since there is evidence sufficient to 
lend plausible support to the claim, the Board is of the 
opinion that the appellant's claim for service connection for 
a right eye disorder, to include blurred vision, is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a)(West 
1991 & Supp. 1999).  See Gaines v. Brown, 11 Vet. App. 353, 
357 (1998)(citing Cohen v. Brown, 10 Vet. App. 128, 136-37 
(1997); and Caluza, 7 Vet. App. at 498, 506.  


ORDER

The claim of service connection for a right eye disorder, to 
include blurred vision, is well-grounded.  


REMAND

The Board notes that in regards to the appellant's claim for 
service connection for a right eye disorder, to include 
blurred vision, in light of the above, as the appellant has 
submitted a well grounded claim, the VA has a duty to assist 
him in developing the facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  

In that regard, the Board observes that service connection 
may be established for disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  

As previously stated, in the appellant's August 1994 VA 
examination, the examiner diagnosed the appellant as status-
post right facial trauma, with the sequela of right facial 
scarring, right trigeminal neuralgia, and a small corneal 
facet.  Therefore, in light of the above medical opinion 
suggesting that the appellant's corneal facet was a residual 
of his in-service motor vehicle accident, the Board concludes 
that additional actions and development must be undertaken by 
the RO prior to further appellate review.  The statutory duty 
to assist the appellant in the development of evidence 
pertinent to his claim includes a contemporaneous and 
thorough examination when appropriate.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  Therefore, the Board is of the 
opinion that another VA examination, as specified in greater 
detail below, should be performed.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time 
including following service, for a right 
eye disorder.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  

2.  Thereafter, the RO should schedule 
the appellant for a VA examination to 
determine the nature and etiology of any 
right eye disorder, to include his 
currently diagnosed corneal facet.  The 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file, including the 
appellant's service medical records 
showing diagnoses of a right eye corneal 
abrasion and an acute orbit fracture, in 
conjunction with the examination.  All 
testing deemed necessary should be 
performed.  The examiner should make 
specific findings as to the presence or 
absence, and etiology, of any eye 
disorder, to include a corneal facet, 
with the reasons and bases in a clear and 
comprehensive manner on the examination 
report.  After reviewing the available 
medical records, it is requested that the 
examiner provide an opinion as to whether 
it is at least as likely as not that any 
current eye disorder, to include a 
corneal facet, is related to the 
appellant's in-service motor vehicle 
accident and the findings noted in 
service, including the diagnoses of a 
right eye corneal abrasion and an acute 
orbit fracture.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  

3.  After taking any additional 
development deemed necessary, the RO 
should readjudicate the pending claim of 
entitlement to service connection for a 
right eye disorder, to include blurred 
vision.  If the benefit sought remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 



